UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2274



DAVID M. STRONG,

                                              Plaintiff - Appellant,

          versus


TOMMY G. THOMPSON, SECRETARY, UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-00-3507-S)


Submitted:   April 25, 2002                   Decided:   May 1, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David M. Strong, Appellant Pro Se. Thomas Michael DiBiagio, Tawana
Elaine Davis, Michael Anthony DiPietro, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David M. Strong appeals the district court’s orders granting

summary judgment to the Defendant in Strong’s action claiming

discrimination     on    the   basis    of   race   and   violation   of   the

Rehabilitation   Act     of    1973    and   denying   Strong’s   motion   for

reconsideration.        We have reviewed the record and the district

court’s opinions and find no reversible error.              Accordingly, we

affirm on the reasoning of the district court. Strong v. Thompson,

Sec’y, Health & Human Servs., No. CA-00-3507-S (D. Md. Aug. 29,

2001; filed Sept. 14, 2001 & entered Oct. 18, 2001).              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                      AFFIRMED




                                        2